Citation Nr: 0722126	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  97-05 018	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder.  

2. Entitlement to a rating higher than 10 percent for low 
back strain before February 27, 1995, and a rating higher 
than 60 percent low back strain with degenerative disc 
disease from February 27, 1995.  

3. Entitlement to automobile and adaptive equipment or 
adaptive equipment only.  

4. Entitlement to financial assistance in the purchase of 
specially adapted housing or to a special home adaption 
grant.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1979 to January 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in January 1995, 
pertaining to the claim for increase for the low back, and in 
June 2004, pertaining to the other claims, of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 1995 and May 1997, the veteran testified before a 
Hearing Officer in support of the claim for increase for his 
service-connected low back disability.  Transcripts of the 
hearing are in the file.  

In March and in April 2007, the Board received additional 
evidence without a waiver of the right to have the evidence 
initially considered by the RO.  As the additional evidence 
does not have a bearing on the question of an in-service 
stressor to support the diagnosis of post-traumatic stress 
disorder, referral to the RO is not required.  38 C.F.R. 
§ 201304(c).

The claims of service connection for post-traumatic stress 
disorder, the claim for increase for the low back, and the 
claims for automobile and adaptive equipment or adaptive 
equipment only, as well as financial assistance in the 
purchase of specially adapted housing or to a special home 
adaptation are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. In rating decision, dated in November 1998, the RO denied 
the veteran's application to reopen the claim of service 
connection for post-traumatic stress disorder; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not perfect an appeal 
of the adverse determination by filing a substantive appeal 
after the RO furnished him a statement of the case in 
February 2001. 

2. The additional evidence present since the rating decision 
of November 1998 relates to an unestablished fact necessary 
to substantiate the claim of service connection for post-
traumatic stress disorder. 


CONCLUSIONS OF LAW

1. The rating decision, dated in November 1998 by the RO, 
denying the application to reopen the claim of service 
connection for post-traumatic stress disorder, became final. 
38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2006).

2. The additional evidence presented since the rating 
decision of November 1998 by the RO, denying the application 
to reopen the claim of service connection for post-traumatic 
stress disorder, is new and material, and the claim of 
service connection for post-traumatic stress disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

New and Material Evidence Claim 

On the application to reopen the claim of service connection 
for post-traumatic stress disorder, the RO provided the 
veteran pre-adjudication VCAA notice by letters, dated in 
July 2003 and November 2003.  As the application to reopen 
the claim of service connection is resolved in the veteran's 
favor, further discussion of VCAA compliance is moot. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

The record shows that the RO had originally denied the claim 
of service connection for post-traumatic stress disorder in a 
rating decision, dated in January 1995, because the diagnosis 
of post-traumatic stress disorder was not supported by 
evidence of an in-service stressor.  Thereafter, in a rating 
decision in May 1996, the RO denied the veteran's application 
to reopen the claim of service connection for post-traumatic 
stress disorder.  

In each instance, after the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision. 

In a rating decision, dated in November 1998, the RO denied 
the veteran's application to reopen the claim of service 
connection for post-traumatic stress disorder.  

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not 
perfect an appeal of the adverse determination by filing a 
substantive appeal after the RO furnished him a statement of 
the case in February 2001.

By operation of law, the rating decisions, denying the 
original claim and the applications to reopen the claims of 
service connection for post-traumatic stress disorder, became 
final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

Evidence Previously Considered

The veteran's DD-214 and service personnel records show that 
the veteran served on active duty during peacetime.  
38 C.F.R. § 3.2.  And his oversea service consisted of 
assignment to Germany from October 1979 to December 1981.  

The service medical records, including a Medical Board 
evaluation and Physical Evaluation Board Proceedings, contain 
no complaint, finding, or history of a psychiatric 
abnormality.  The records do document that in July 1981 the 
veteran was told by his superiors to wear a mask at work, but 
the veteran complained that it would make his asthma worse. 

The veteran was separated from service because of physical 
disability, pre-existing asthma that was aggravated by 
service. 

After service, during VA hospitalization in November and 
December 1993, post-traumatic stress disorder was diagnosed, 
but no in-service stressor was identified. 

In statements, dated in November 1994 and April 1996, D.LB., 
MD, stated that the veteran's health problems included post-
traumatic stress disorder, but no in-service stressor was 
identified. 

Records of the Social Security Administration disclose that 
in 1994 the veteran was awarded disability benefits for among 
other health problems post-traumatic stress syndrome, but no 
in-service stressor was identified. 

VA records disclose that in September 1995 the assessment 
included post-traumatic stress disorder, but no in-service 
stressor was identified.  In June 1996 the assessment was 
post-traumatic stress by history, but no in-service stressor 
was identified.  In July 1997, the veteran described his 
friend's suicide during service.  In August 1998, after 
psychological testing for post-traumatic stress disorder, 
which was invalidated by the veteran's responses, a 
diagnostic impression was not feasible. 

In May 1997, S.G.W., PhD, stated the veteran's problems 
included possible post-traumatic stress disorder, but no in-
service stressor was identified. 

In August 1998, the RO asked the veteran to complete a post-
traumatic stress disorder questionnaire, but he did not.  

On VA psychiatric examination in August 1998, the diagnostic 
impression was post-traumatic stress disorder not diagnosed.  
The examiner commented that the veteran did not have post-
traumatic stress disorder, even if the suicide incident 
during service referred to by the veteran was a traumatic 
event. 



VA records disclose that in March 1999 post-traumatic stress 
disorder was diagnosed and associated with the suicide 
incident during service referred to by the veteran.  In 2000 
and in 2001, the veteran attended group therapy for symptoms 
of post-traumatic stress disorder.  

The record contains no credible supporting evidence of the 
in-service stressor, that is, the suicide incident. 

New and Material Evidence Claim 

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim. 38 
U.S.C.A. § 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a). 

The current application to reopen the claim of service 
connection for post-traumatic stress disorder was received at 
the RO in June 2003.



The additional evidence consists of VA records from 2000 to 
2007, which show hospitalizations in 2000 and 2004 for post-
traumatic stress disorder and recurrent symptoms of post-
traumatic stress disorder, which is cumulative of evidence 
because it is supporting evidence of a fact previously 
considered, that is, a diagnosis of post-traumatic stress 
disorder and cumulative evidence is not new and material 
evidence under 38 C.F.R. § 3.156. 

In February 2006, the RO asked the veteran for additional 
information about the suicide incident during service.  In 
March 2006, the veteran responded, but not with additional 
information about the suicide incident, rather the veteran 
described a different in-service stressor that occurred on 
July 8, 1981, in which he claimed that he was ordered to wear 
a mask to help prevent his asthma attacks, but the mask only 
made his asthma worse, which caused him great stress. 

The service medical records show that the veteran has 
hospitalized for three days, beginning June 29, 1981, for 
asthma.  On July 6 and 7 and the morning of July 8, 1981, the 
veteran was seen for continuing asthma.  It was noted that 
the veteran was on a permanent physical profile and that he 
was not to be exposed to noxious gases, fumes, or dust.  In 
the afternoon of July 8, 1981, the veteran was seen again for 
asthma.  At the time, the veteran complained that his 
superiors had required him to wear a mask at work to help 
with his breathing, but he objected because the mask made his 
breathing worse.  

One superior involved stated that at first the veteran was 
ordered to wear the mask, but within minutes the order was 
rescinded and the veteran was not coerced in wearing the 
mask. 

In determining whether new and material evidence has been 
presented, the credibility of the new evidence is presumed 
for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).

The additional evidence, consisting of the veteran's 
statement of about a different in-service stressor is new and 
material evidence because, when considered with previous 
evidence of record, that is, the service medical records, 
which document the incident, relates to an unestablished fact 
necessary to substantiate the claim, that is a credible 
supporting evidence that the claimed in-service stressor 
occurred, the absence of which was the basis for the prior 
denial of the claim, and raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

Accordingly, the Board finds that the additional evidence 
presented is new and material and the claim of service 
connection for post-traumatic stress disorder is reopened.  

ORDER

As new and material evidence has been presented, the claim of 
service connection for a post-traumatic stress disorder is 
reopened, and to this extent only the appeal is granted. 

REMAND 

Although the claim of service connection for post-traumatic 
stress disorder is reopened, further evidentiary development 
is required. 

On the claims for increase for the low back disability and 
for entitlement to automobile and adaptive equipment or 
adaptive equipment only, and financial assistance in the 
purchase of specially adapted housing or to a special home 
adaptation grant, the medical evidence is insufficient to 
decide the claims. 

Accordingly, under the duty to assist, 38 C.F.R. § 3.159, 
these claims are REMANDED for the following action.

1. Schedule the veteran for VA 
examination by a psychiatrist to 
determine whether he has post-traumatic 
stress disorder related to the claimed 
in-service stressor.  



The veteran's file must be made available 
to the examiner for review.  The examiner 
is directed to Volume 2, the Service 
Department Records Envelope, which 
contains the pertinent service medical 
records, which are identified with a 
paper clip. 

The examiner is asked to express an 
opinion as to whether the incident, 
described in the service medical 
records about wearing a mask for one 
suffering from asthma, is sufficient 
to establish a stressor to support 
the diagnosis of post-traumatic 
stress disorder. 

2. Schedule the veteran for a VA 
examination by a neurologist to determine 
what peripheral nerve is affected by the 
veteran's degenerative disc disease and 
degree of peripheral nerve involvement, 
either complete paralysis or mild, 
moderate, moderately severe, or severe 
incomeplete paralysis, unilateral or 
bilateral, of the affected nerve.  The 
examiner is directed to Volume 12 of the 
veteran's file, which contains the most 
recent VA examination in July 2006 and a 
pain management consultation in February 
2007.

If deemed necessary by the examiner, 
considering the veteran's confinement to 
a wheelchair, EMG and nerve conduction 
studies should be conducted.  



The examiner is also asked to determine 
whether the veteran has: 

a). Loss of use of one or both feet.  
Loss of use of a foot exist when no 
effective function remains other than 
that 
which would be equally well served by an 
amputation stump at the site below the 
knee with use of a suitable prosthetic 
appliance. 

The determination is made on the 
basis of the actual remaining 
function, pertaining to balance and 
propulsion.  For example, complete 
paralysis of the common peroneal 
nerve; or  

b). Loss of use of both lower extremities 
such as to preclude locomotion without 
the aid of braces, crutches, canes, or 
wheelchair.  

The term "precludes locomotion" 
means the necessity for regular and 
constant use of a wheelchair, 
braces, crutches, or canes as a 
normal mode of locomotion although 
occasional locomotion by other 
methods may be possible. 

3. After the above has been completed, 
adjudicate the claims. If any 
determination remains adverse, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


